Citation Nr: 1801634	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-11 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) and hiatal hernia.  

2.  Entitlement to an initial compensable disability rating for right wrist ganglion cyst.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from May 1991 to May 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for right carpal tunnel syndrome and a right elbow disorder, claimed as secondary to the service-connected right wrist ganglion cyst, were raised in March 2014 VA Form 9 and by the submitted medical records.  Those issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's GERD and hiatal hernia have resulted in considerable impairment of health.  

2.  The Veteran's right wrist ganglion cyst has been asymptomatic throughout the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent, but not higher, for GERD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7346 (2017). 

2.  The criteria for an initial compensable disability rating for right wrist ganglion cyst are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a DCs 5214-5215, 4.118 DCs 7801-7805, 7819 (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

B.  GERD

The Veteran is seeking a higher initial rating for GERD.  The appeal period now before the Board begins in June 2011, which is when service connection went into effect for this condition.  See Fenderson v. West, 12 Vet. App. 119 (1999).  This disability has been assigned a 10 percent rating throughout the entire appeal period.  


Rating Criteria

The Veteran's disability has been assigned a disability rating under DC 7346 of 38 C.F.R. § 4.114 for "hiatal hernia."  The applicable rating schedule is set forth as follows:

7346   Hernia hiatal:

Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health
60
Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health
30
With two or more of the symptoms for the 30 percent evaluation of less severity
10

There are no other potentially applicable DCs.  

Analysis

A VA examination was conducted in January 2011 before the Veteran separated from service.  Reported symptoms included chest and abdomen pain, dysphagia, heartburn, epigastric pain, scapular pain and regurgitation.  These are the types of symptoms set for in the rating criteria for 30 percent.  However, the Veteran also characterized the symptoms as intermittent and the examiner indicated that testing showed minor intermittent reflux.

Subsequently, in a September 2012 notice of disagreement (NOD), the Veteran stated that his symptoms are worse than that of a 10 percent rating.  In his March 2014 VA Form 9, he indicated that there was persistence to the chest pains.  

Another VA examination was conducted in February 2017.  The Veteran reported having a history of heartburn.  The examiner marked the following symptoms as existing:  persistently recurrent epigastric distress, pyrosis (heartburn), reflux, regurgitation, substernal pain, sleep disturbance 4, nausea, and vomiting.  Of note, the examiner indicated the Veteran's GERD and hiatal hernia do not impact his ability to work.  The examiner also did not check the boxes that the symptoms resulted in either considerable impairment of health or severe impairment of health.

In consideration of this evidence, and when resolving reasonable doubt in the Veteran's favor, the Board finds that his GERD and hiatal hernia have more closely approximated symptoms resulting in considerable impairment of health.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  The Veteran has reported having all the symptoms listed in the 30 percent criteria.  Moreover, VA examiners, particularly the February 2017 VA examiner, have endorsed the symptoms and have not called them into question.

The level of impairment is the most important aspect of whether a higher rating is warranted.  Given that the Veteran has exhibited all of the examples, plus one higher-level symptom of vomiting and sleep disturbance, even though the February 2017 VA examiner did not check the box for considerable impairment, the Veteran's disability picture appears to more closely approximate that level.

Additionally, a higher disability rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  The Veteran takes Nexium and Zantac for acid reflux and heartburn.  Taking away the ameliorative effects of the medication lends to a picture of higher rating as well.

Accordingly, the Board concludes that a higher initial rating of 30 percent is warranted for the Veteran's GERD and hiatal hernia.  While this rating is warranted, an even higher maximum rating of 60 percent is not warranted.  While vomiting has been shown, the other symptoms of this more severe level have not been reported by the Veteran or evident in the VA examination reports or medical treatment records.  The Board has already applied the benefit-of-the-doubt rule and the provisions of 38 C.F.R. § 4.7 to the award for a higher rating and are not further applicable.
C.  Right Wrist Ganglion Cyst

The Veteran is seeking a higher initial rating for his right wrist ganglion cyst.  The appeal period now before the Board begins in June 2011, which is when service connection went into effect for this condition.  See Fenderson, 12 Vet. App. at 119.  This disability has been assigned a noncompensable (zero percent) rating throughout the entire appeal period.  

Rating Criteria

The Veteran's disability has been evaluated under DC 7819-7805 of 38 C.F.R. § 4.118.  The hyphenated code signals that the rating assigned has been determined on the basis of residual conditions under DC 7805 under the basic disease listed in DC 7819, pertaining to benign skin neoplasms.  See 38 C.F.R. § 4.27.  

The applicable rating schedule is set forth as follows:

7819   Benign skin neoplasms: 

Rate as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function


DC 7805 states the following:  

7805   Scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804:

Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.


The relevant diagnostic codes cited in DC 7805 are set forth as follows:  

  
Rating 
7801   Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear:

Area or areas of 144 square inches (929 sq. cm.) or greater
40 
Area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.)
30 
Area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.)
20 
Area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.)
10 
Note (1): A deep scar is one associated with underlying soft tissue damage.

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under §4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.

7802   Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear:

Area or areas of 144 square inches (929 sq. cm.) or greater
10 
Note (1): A superficial scar is one not associated with underlying soft tissue damage

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under §4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.

7804   Scar(s), unstable or painful:

Five or more scars that are unstable or painful
30
Three or four scars that are unstable or painful
20
One or two scars that are unstable or painful
10
Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars 

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable 


Because the Veteran's disability does not involve the head, face, or neck, DC 7800, while cited in DC 7805, is not applicable and has been omitted.  See 38 C.F.R. § 4.118.  

As referenced in DC 7805, the applicable diagnostic code for joint disabilities involving the wrist are set forth in 38 C.F.R. § 4.71a, as follows:
    
The Wrist
Rating

Major
Minor
5214   Wrist, ankylosis of:


Unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation
50
40
Any other position, except favorable
40
30
Favorable in 20° to 30° dorsiflexion
30
20
NOTE: Extremely unfavorable ankylosis will be rated as loss of use of hands under diagnostic code 5125.


5215   Wrist, limitation of motion of:


Dorsiflexion less than 15°
10
10
Palmar flexion limited in line with forearm
10
10

Analysis

In this case, an initial compensable rating is denied as the evidence shows an asymptomatic condition.  

On VA examination in January 2011, a physical examination revealed an indiscrete nodule, nontender, with no symptoms.  Range of motion was reported as within normal limits with no further functional limitations including after repetitive use.  A neurologic examination also showed no abnormalities, and x-rays were reported as within normal limited.  Likewise on VA examination in February 2017, the Veteran denied any sequelae from his ganglion cyst.  He did not report flare-ups, and he had no limitations of motion or other functional effects, including upon repetitive testing and after repeated use over time, and there were no flare-ups.  

In short, there are no symptoms associated with the condition.  

In his March 2014 VA Form 9, the Veteran wrote that the condition had spread towards his elbow, which caused him to be prescribed regular cortisone injections and physical therapy.  He had tenderness, sensitivity, and swelling, which caused constant issues with limitations due to gripping.  This loss of use and ability to grip effectively caused issues performing tasks at work and home.  

Based on the wording of his statement, it is not clear if he was describing symptoms that occurred at the site of the wrist or, instead, at the right elbow and hand.  In either event, the medical records show that the symptoms are attributable to separate and distinct disabilities, which are not service connected at this time.  First, an electromyography (EMG) was conducted in September 2012 due to complaints of weak grip and forearm pain.  The findings were consistent with carpal tunnel syndrome (CTS).  Second, he has also undergone physical therapy due to left elbow bursitis and epicondylitis.  As shown in the associated medical reports, such as in August 2013, his symptoms associated with that condition are the same as he described in his March 2014 VA Form 9.  He had difficulty opening jars and pain with intermittent numbness and tingling in two digits of his hand.  It was found that he had "signs and symptoms of right elbow pain consistent with right ulnar nerve irritation and swelling around the right medial distal bicipital tendon of unknown origin."  

The Veteran is not currently service connected for CTS or the right elbow condition.  These issues have been referred in the Introduction section herein above to the RO for further action.  As the effects of the nonservice-connected conditions have been separated from the service-connected ganglion cyst, the symptomatology he described in the VA Form 9 cannot be considered in his disability rating for the service-connected ganglion cyst, and it cannot establish the evidentiary basis for a higher disability rating.
 
In light of the foregoing, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, an initial compensable rating is not warranted.



	(CONTINUED ON NEXT PAGE)



ORDER

An initial disability rating of 30 percent, but no higher, for GERD is granted, subject to the applicable regulations concerning the payment of monetary benefits.

An initial compensable rating for right wrist ganglion cyst is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


